PER CURIAM.
Appellant, one of the beneficiaries under the Will of Della Swan, deceased, appeals an order approving a compromise and settlement of the claims of certain re-maindermen and heirs of decedent’s husband who predeceased her and, who it was claimed, threatened the Estate with costly litigation.
The briefs and record on appeal have now been read and given full consideration, and appellant has failed to demonstrate reversible error. The order of the county judge appealed from, should be, and the same is hereby affirmed.
KANNER, Acting C. J., and SHANNON, J., and PATTISHALL, W. A., Associate Judge, concur.